J-S14019-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

LAMAR CURRY-DAVIS

                            Appellant                  No. 557 MDA 2015


            Appeal from the Judgment of Sentence October 2, 2014
               In the Court of Common Pleas of Luzerne County
             Criminal Division at No(s): CP-40-CR-0000721-2014


BEFORE: FORD ELLIOTT, P.J.E., PANELLA, J., and STEVENS, P.J.E.*

MEMORANDUM BY PANELLA, J.                              FILED APRIL 04, 2016

        Appellant, Lamar Curry-Davis, appeals from the judgment of sentence

entered on October 2, 2014, in the Court of Common Pleas of Luzerne

County. Additionally, Appellant’s court-appointed counsel, Mary V. Deady,

Esquire, has filed an application to withdraw as counsel pursuant to Anders

v. California, 386 U.S. 738 (1967), and Commonwealth v. Santiago, 978

A.2d 349 (Pa. 2009). After careful review, we affirm Appellant’s judgment of

sentence and grant counsel’s petition to withdraw.

        Appellant entered a guilty plea to third degree murder1 on October 2,

2014. The trial court thereafter sentenced Appellant to twenty to forty years

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S.A. § 2501(a).
J-S14019-16



of imprisonment. The court denied Appellant’s post-sentence motion. On

November 4, 2014, Appellant filed an untimely appeal, which this Court

quashed. Subsequently, on March 12, 2015, the trial court reinstated

Appellant’s appeal rights and appointed new counsel. This timely appeal

followed.

      As noted, Attorney Deady has requested to withdraw and has

submitted an Anders brief in support thereof contending that Appellant’s

appeal is frivolous. The Pennsylvania Supreme Court has articulated the

procedure to be followed when court-appointed counsel seeks to withdraw

from representing an appellant on direct appeal.

         [I]n the Anders brief that accompanies court-appointed
         counsel’s petition to withdraw, counsel must: (1) provide a
         summary of the procedural history and facts, with citations
         to the record; (2) refer to anything in the record that
         counsel arguably believes supports the appeal; (3) set
         forth counsel’s conclusion that the appeal is frivolous; and
         (4) state counsel’s reasons for concluding that the appeal
         is frivolous. Counsel should articulate the relevant facts of
         record, controlling case law, and/or statutes on point that
         have led to the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.

      We note that Attorney Deady has substantially complied with all of the

requirements of Anders as articulated in Santiago. Additionally, Attorney

Deady confirms that she sent a copy of the Anders brief as well as a letter

explaining to Appellant that he has the right to proceed pro se or the right to

retain new counsel. A copy of the letter is appended to Attorney Deady’s

petition. See Commonwealth v. Daniels, 999 A.2d 590, 594 (Pa. Super.


                                     -2-
J-S14019-16



2010); Commonwealth v. Millisock, 873 A.2d 748, 749 (Pa. Super.

2005). Appellant did not file a response.

      We now proceed to examine the issue counsel sets forth in the Anders

brief: “Whether the [Appellant’s] sentence was illegal in that the trial court

lacked statutory authorization for the sentence imposed?” Anders Brief at 3.

      Appellant contends that the trial court imposed an illegal sentence. It

is well-established that “[i]f no statutory authorization exists for a particular

sentence,    that   sentence    is   illegal   and   subject   to   correction.”

Commonwealth v. Cardwell, 105 A.3d 748, 750 (Pa. Super. 2014)

(citation omitted), appeal denied, 121 A.3d 494 (Pa. 2015). “An illegal

sentence must be vacated.” Id. “Issues relating to the legality of a sentence

are questions of law[.] ... Our standard of review over such questions is de

novo and our scope of review is plenary.” Id. (citation omitted).

      We find no indication that the trial court imposed an illegal sentence.

Appellant entered a guilty plea to murder of the third degree, a felony of the

first degree. See 18 Pa.C.S.A. § 2502(c). Pursuant to 18 Pa.C.S.A. 1102(d),

“a person who has been convicted of murder of the third degree … shall be

sentenced to a term which shall be fixed by the court at not more than 40

years.” As previously noted, the trial court sentenced Appellant to twenty to

forty years of imprisonment. This sentence clearly did not exceed the

statutory maximum permitted for third degree murder. We further observe,

as did counsel, that Appellant’s sentence is compliant with the requirement

under 42 Pa.C.S.A. § 9756(b)(1) that the minimum sentence of confinement

                                      -3-
J-S14019-16



shall not exceed half of the maximum sentence imposed. We therefore

concur with counsel’s assessment that a challenge to the legality of the

sentence imposed is indeed frivolous.

     After examining the issue contained in the Anders brief and after

undertaking our independent review of the record, we concur with counsel’s

assessment that the appeal is wholly frivolous.

     Judgment of sentence affirmed. Permission to withdraw as counsel

granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/4/2016




                                    -4-